Citation Nr: 0703742	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  03-26 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

Entitlement to service connection for an acquired psychiatric 
condition, to include post traumatic stress disorder (PTSD), 
depression and anxiety.

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to January 
1972.  The veteran  served in the Republic of Vietnam from 
November 1969 to October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington (RO), which denied the benefits sought on 
appeal. 
 
In June 2005, the veteran testified at a hearing before the 
undersigned.  A copy of the transcript is of record.

The issue of entitlement to service connection for acquired 
psychiatric condition, to include PTSD, depression and 
anxiety is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

FINDING OF FACT

Tinnitus is not shown by competent medical evidence to be 
related to service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

There is no issue as to providing an appropriate application 
form or completeness of the application. Written notice 
provided in December 2004 correspondence fulfills the 
provisions of 38 U.S.C.A. § 5103(a). A February 2006 
supplemental statement of the case provided notice of the 
type of evidence necessary to establish an effective date for 
the disabilities on appeal. 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The veteran has been 
afforded a VA examination, and there is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
prosecution of his claim.



Background

The service medical records are negative for any complaints, 
treatment, or diagnosis of tinnitus.

The veteran underwent a VA examination in August 2002 where 
he described chronic ringing in his ears, which was 
relatively high pitched, continuous, and varying in 
intensity.  The veteran stated a gradual onset began in the 
early 1980s.  The veteran reported he had significant noise 
exposure around heavy equipment, as well as being near an 
artillery group and occasionally having incoming fire.  The 
veteran had worked around noise, primarily in construction 
and heavy equipment, most of his life.

The examiner diagnosed the veteran with mild chronic 
tinnitus.  The examiner opined with the veteran's long 
history of significant noise exposure, that on a more 
probably than not basis, that his tinnitus was not 
significantly related to his noise exposure while in the 
United States Army.

The veteran appeared before the Board at a June 2005 hearing 
and testified that he had a continuous buzzing sound in his 
ears that fluctuated in volume and that the condition had 
existed since he had been in the service.

Criteria

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then evidence of a continuity of symptomatology 
after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Analysis

The service medical records are silent for any complaints, 
treatment, or diagnosis of tinnitus.  

Additionally, there are no records in the file which show a 
complaint of tinnitus until 2002.

The August 2002 VA examiner opined that with the veteran's 
long history of significant noise exposure, working primarily 
in construction and heavy equipment most of his life, that on 
a more probably than not basis, that tinnitus was not 
significantly related to his noise exposure while in the 
United States Army.  

There is no competent evidence linking tinnitus  to 
service.  Indeed, tinnitus was not clinically demonstrated 
prior to 2002.  Hence, at best, the evidence shows a 
considerable length of time between the veteran's separation 
from service and his initial diagnosis of tinnitus.  Given 
the length of time between the veteran's separation from 
active duty and the diagnosis of tinnitus, almost 30 years 
after service, the preponderance of the competent evidence of 
record is against finding a continuity of objectively 
verifiable symptomatology.  38 C.F.R. § 3.303(d); Maxson v. 
West, 12 Vet. App. 453 (1999) (Service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service.)

Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for tinnitus is denied.


REMAND


The veteran testified at a Board hearing that he was sent for 
psychiatric treatment at Ft. Benning, Georgia when he 
returned from Vietnam.  These records are not associated with 
the veteran's file, and a request for these records has not 
yet been undertaken by VA.  Therefore, a remand to request 
these records is required.  Tetro v. Gober, 14 Vet. App. 110 
(2000) (VA has the duty to request information and pertinent 
records from other Federal agencies, when on notice that such 
information exists); 38 U.S.C.A. § 5103A(b) (West 2002 & 
Supp. 2005).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should identify any 
health care provider who has diagnosed 
PTSD based upon his service in Vietnam, 
to particularly include due to a verified 
shelling on the appellant's company in 
April 1970.
 
2.  The RO should contact National 
Personnel Records Center and request that 
it provide photocopies of all in-service 
treatment records pertaining to a 
psychiatric condition, and particularly 
inpatient clinical records from the 
United States Army Hospital at Fort 
Benning, Georgia between November 1970 
and January 1972.   If no additional 
service medical records are available, a 
formal written unavailability memorandum 
must be added to the claims file.

3.  The RO should contact the base 
hospital and mental health facility at 
Ft. Benning, Georgia and request all in-
service treatment records pertaining to a 
psychiatric condition for the veteran 
from November 1970 through January 1972.  
All efforts to obtain these records 
should be fully documented, and a 
negative response should be documented in 
the file if records are not available.

4.  If, and only if, any additional 
psychiatric service medical records are 
located, then the RO should schedule the 
veteran for a new VA psychiatric 
examination by a physician with 
appropriate expertise.  All indicated 
studies must be performed, and all 
findings should be reported in detail. 
 In accordance with the latest AMIE 
worksheets for psychiatric conditions the 
examiner is to provide a detailed review 
of the veteran's pertinent medical 
history, current complaints, and the 
nature and etiology of any diagnosed 
psychiatric disorder.  With respect to 
each diagnosed psychiatric disorder the 
examiner must indicate whether it is at 
least as likely as not that such disorder 
either began or was aggravated during the 
veteran's active duty service.     The 
rationale for all opinions expressed 
should be provided. The claims file, 
including a copy of this remand, must be 
made available to the examiner for 
review.   

5.  The veteran is hereby notified that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim. 38 C.F.R. §§ 3.158, 3.655 
(2006). In the event that the appellant 
does not report for any scheduled 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address. It should also be 
indicated whether any notice that was 
sent was returned as undeliverable.

6.  Following the completion of the 
foregoing action, the RO should review 
any examination report. If the report is 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return the 
report for any necessary action.

7.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit is not granted, the 
veteran should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
future review.

8.  If while in remand status, additional 
evidence or information received triggers 
a need for further development or 
assistance under the Veterans Claims 
Assistance Act of 2000 (VCAA), such as 
providing updated notice of what evidence 
has been received and not received by VA 
as well as who has the duty to request 
evidence, then such development must be 
undertaken.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C.A. 
§§ 5100, 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome 
warranted.  No action is required of the veteran until he is 
notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


